IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30008
                          Summary Calendar


                           JOSEPH CONRAD,

                                            Petitioner-Appellant,

                               VERSUS

         BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                            Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 98-CV-1866-H
                        --------------------
                           August 18, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Joseph Conrad, La. prisoner #106020, appeals the denial of his

pro se habeas corpus petition, filed pursuant to 28 U.S.C. § 2254.

Conrad argues that he was subject to vindictive prosecution and

resentencing.   In his reply brief, Conrad also moves for expansion

of his certificate of appealability (“COA”).

     In his attempt to establish vindictiveness, Conrad relies

exclusively on conclusional statements.      Accordingly, he has not

carried his burden, by a preponderance of the evidence, that the

prosecutor acted vindictively. See United States v. Cooks, 52 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-30008
                               -2-



101, 105-06 (5th Cir. 1995); United States v. Krezdorn, 718 F.2d

1360, 1365 (5th Cir. 1983)(en banc).    Conrad was also not subject

to vindictive resentencing because his second sentence was less

harsh than his first sentence.     See United States v. Moore, 997

F.2d 30, 38 (5th Cir. 1993).       Further, Conrad may not move to

expand his COA in his reply brief.     See United States v. Kimler,

150 F.3d 429, 431 (5th Cir. 1998); United States v. Prince, 868

F.2d 1379, 1386 (5th Cir. 1989).

     AFFIRMED; MOTION TO EXPAND COA DENIED.